Citation Nr: 1415171	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-45 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 1953 to December 1955. 

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran testified at an April 2011 RO hearing before a Decision Review Officer (DRO) and before the undersigned Acting Veterans Law Judge (VLJ) sitting at Columbia, South Carolina, in August 2012 (commonly called a travel Board hearing).  Transcripts of both of those hearings are on file.  

In an October 2012 decision, the Board denied the claim for bilateral hearing loss and tinnitus.  In July 2013, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion by the parties to vacate and remand the October 2012 Board decision. 

As noted in the vacated decision, at the DRO hearing the Veteran stated that he had multiple life-threatening disabilities and was 83 years of age.  Since he served during a period of war, it is not clear whether he is seeking entitlement to VA pension benefits.  So, this matter was referred to the RO for clarification.  There is no indication that this matter has yet been developed.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a).  Here, the Court remanded the Board's decision on this matter, based on a Joint Motion.  Accordingly, in order to prevent prejudice to the Veteran, the October 2012 decision of the Board must be vacated, and a new decision will be entered as if the October 2012 decision by the Board had never been issued.


REMAND

As pointed out by the Court, the Veteran had a VA audiology examination in February 2010.  The audiologist commented that the Veteran's hearing loss and tinnitus were less likely than not related to military service.  However, this opinion is inadequate because in the rationale for the opinion, the examiner specifically cites to the lack of in-service hearing loss and tinnitus as the foundation for the opinion despite the fact that the Board conceded in-service acoustic trauma.  Furthermore, a reserves 1960 quadrennial examination report demonstrated abnormal thresholds in the left ear.

Additionally, because the Veteran is competent even as a layman to report the onset of hearing loss, the examiner should specifically address the Veteran's report of in-service hearing loss and tinnitus in determining whether current hearing loss and/or tinnitus are related to his military service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the audiologist that performed the February 2010 compensation evaluation of the Veteran, if still available, and ask that she submit an addendum statement concerning the likelihood (very likely, as likely as not, or unlikely) the hearing loss and tinnitus were incurred in or aggravated (permanently worsened) by the Veteran's active military service.

In making this determination of causation, the examiner is requested to address the evidence of hearing loss in the left ear that was noted on the 1960 reserves quadrennial examination.  As the Veteran is competent even as a layman to report the onset of hearing loss or tinnitus while in service, the examiner must specifically address his report of any manifestation during his service and continuance since, in determining whether either his hearing loss or tinnitus are related to service.  The examiner should also comment on the Veteran's representative's March 2014 Written Brief Presentation arguments against a 2005 National Academies of Science Institute of Medicine (IOM) report (titled Noise and Military Service: Implications for Hearing Loss and Tinnitus); and its relevance to the claims.  

In providing answers to the above questions, the examiner is advised that she cannot rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, as the basis for any opinion provided because doing so would render the opinion inadequate.

2.  Thereafter, the RO should readjudicate the issues in appellate status.  If the benefits sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



